Franklin County, Nos. 92AP-674, 92AP-675, 92AP-677, 92AP-678, 92AP-680 and 92AP-1297. On motions for leave to file amicus of Catholic Conference of Ohio, American Civil Liberties Union of Ohio Foundation, and Law Professors’ Brief Amicus Curiae Committee: Steven H. Steinglass, Professor of Law, Cleveland-Marshall College of Law, Cleveland State University; Melvyn R. Durehslag, Professor of Law, Case Western Reserve University Law School; Margery B. Koosed, Professor of Law, University of Akron, C. Blake McDowell Law Center; Richard L. Aynes, Professor of Law, University of Akron, C. Blake McDowell Law Center; J. Dean Carro, Associate Professor of Law, University of Akron, C. Blake McDowell Law Center; Jonathan L. Entin, Professor of Law, Case Western Reserve University Law School; Daniel T. Kobil, Associate Professor of Law, Capital University Law School; Donald E. Lively, Professor of Law, University of Toledo College of Law; Wilson R. Huhn, Professor of Law, University of Akron, C. Blake McDowell Law Center; Edward A. Meams, Professor of Law, Case Western Reserve University Law School; Elizabeth A Reilly, Professor of Law, University of Akron, C. Blake McDowell Law Center; William D. Rich, Professor of Law, University of Akron, C. Blake McDowell Law Center; Richard B. Saphire, Professor of Law, University of Dayton School of Law; Louis A. Jacobs, Professor of Law, Ohio State University College of Law; and LeRoy Pemell, Professor of Law, Ohio State University College of Law. Motions granted.
Weight, J., not participating.